To vacate an order quashing an information filed for a violation of the local option law, Act No. 207, Laws 1889, in that the accused “kept a place” where intoxicating liquors were sold.
Denied January 16, 1896, without costs.
A trial had been had upon which the jury disagreed. It Appeared that defendant was a druggist and a single sale, and the drinking of the same upon the premises, was all that was Attempted to be shown. After the trial the motion to quash was made, the defense contending that proof of a single sale was insufficient to estáblish the charge of keeping a place, etc.